DETAILED ACTION
	This Office Action is in response to the amendment filed on December 6, 2021. Claims 1 - 7, 10 - 16, 19, and 20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 6, 2021 has been entered and considered by the examiner. Based on the amendment to the claim to overcome the objection, as well as the amendments to the claims to incorporate subject matter indicated as allowable into independent claims and rewrite dependent claims with subject matter indicated as allowable in independent form, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 1 - 7, 10 - 16, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1: The prior art of Palmer et al. (U.S. PG Pub 2015/0253829 A1) discloses a rack management controller obtaining information for equipment of a server rack, and airflow through the equipment of the server rack, measured by sensors as well as configure and connect equipment in racks. Larson et al (U.S. PG Pub 2007/0089446 A1) discloses power measurements regarding servers and arranging and configuring components based on airflow, temperature sensing and power information. In addition, Zhang et al. (“Air Flow Modeling and Analysis for Thermal Management in Functional Burn-In Systems”) discloses a simulation model of server racks with different fan arrangements. 
However, none of the references taken either alone or in combination with the prior art of record discloses a method comprising:

determining a second arrangement of the expansion modules within the areas based on the measured actual power consumption and the determined airflow rates, and
presenting, on a user interface, indication of placement of the expansion modules in the second arrangement”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 3: The prior art of Palmer et al. (U.S. PG Pub 2015/0253829 A1) discloses a rack management controller obtaining information for equipment of a server rack, and airflow through the equipment of the server rack, measured by sensors as well as configure and connect equipment in racks. Larson et al (U.S. PG Pub 2007/0089446 A1) discloses power measurements regarding servers and arranging and configuring components based on airflow, temperature sensing and power information. In addition, Zhang et al. (“Air Flow Modeling and Analysis for Thermal Management in Functional Burn-In Systems”) discloses a simulation model of server racks with different fan arrangements. 
However, none of the references taken either alone or in combination with the prior art of record discloses a method comprising:
“determining airflow rates in areas available for operable connection of expansion modules within a computing device during operation of the computing device, wherein the areas available for operable connection includes a first area and a second area, wherein the expansion modules include a first expansion module and a second expansion module, the first expansion module having a higher expected power consumption than the second expansion module, and wherein determining airflow rates comprises determining that the first area has an airflow rate higher than the second area, and
presenting, on a user interface, indication that the first expansion module and the second expansion module are to be placed in the first area and the second area, respectively, based on the determined airflow rates and the measured actual power consumption measurement of the expansion modules”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 12: The prior art of Palmer et al. (U.S. PG Pub 2015/0253829 A1) discloses a rack management controller obtaining information for equipment of a server rack, and airflow through the equipment of the server rack, measured by sensors as well as configure and connect equipment in racks. Larson et al (U.S. PG Pub 2007/0089446 A1) discloses power measurements regarding servers and arranging and configuring components based on airflow, temperature sensing and power information. In addition, Zhang et al. (“Air Flow Modeling and Analysis for Thermal Management in Functional Burn-In Systems”) discloses a simulation model of server racks with different fan arrangements. 
However, none of the references taken either alone or in combination with the prior art of record discloses a system, comprising:
“operate the computing device at a predetermined operating condition,
measure actual power consumption of the expansion modules in a first arrangement within areas of the computing device during operation of the computing device, wherein the areas area available for operable connection of expansion modules within the computing device during the operation of the computing device, and
determining a second arrangement of the expansion modules within the areas based on the measured actual power consumption and the determined airflow rates”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
February 17, 2022